Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form 10-KSB [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended November 30, 2005 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 000-31431 US BIODEFENSE, INC. (Name of small business issuer in its charter) Utah 33-0052057 (State or other jurisdiction of incorporation or (I.R.S. employer identification number) organization) 13674 E. Valley Blvd. City of Industry, CA (Address of principal executive offices) (Zip code) Issuers telephone number: ( 626) 961-8039 Securities Registered Pursuant to Section 12(b) of the Act: NONE Title of each class Name of each exchange on which registered Securities Registered Pursuant to Section 12(g) of the Act: COMMON (Title of class) (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] The issuer's revenue for its most recent fiscal year was $159,166. The Companys common stock is listed on the Over-the-Counter Bulletin Board under the stock ticker symbol UBDE. The aggregate market value of the voting and non-voting common equity held by non-affiliates as of February 22, 2005 was $34,591.20. The number of shares outstanding of each of the issuer's classes of common equity, as of November 30, 2005 was DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act"). The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] PART I 3 ITEM 1. BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 10 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 PART II 11 ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 11 ITEM 6. MANAGEMENTS DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION 12 ITEM 7. FINANCIAL STATEMENTS 15 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 32 ITEM 8A. CONTROLS AND PROCEDURES 32 ITEM 8B. OTHER INFORMATION 33 PART III 33 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 33 ITEM 10. EXECUTIVE COMPENSATION 34 ITEM 11. SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN SECURITY HOLDERS 35 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K 36 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 37 SIGNATURES 38 FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements about our business, financial condition and prospects that reflect our managements assumptions and beliefs based on information currently available. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of our assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, US Biodefense, Inc.s actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, acceptance of our services, our ability to expand its customer base, managements ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict. When used in this Report, words such as, "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. PART I ITEM 1. BUSINESS. Business Development We were incorporated in the State of Utah on June 29, 1983, under the name Teal Eye, Inc. We merged with Terzon Corporation and changed our name to Terzon Corporation in 1984. We subsequently changed our name to Candy Stripers Candy Corporation. We were engaged in the business of manufacturing and selling candy and gift items to hospital gift shops across the country. We were traded Over-the-Counter Bulletin Board for several years. In 1986 we ceased the candy manufacturing operations and filed for Chapter 11 Bankruptcy protection. After emerging from Bankruptcy in 1993, we remained dormant until January 1998, when we changed our name to Piedmont, Inc. On May 13, 2003, we filed an amendment to our Articles of Incorporation to change our name from Piedmont, Inc. to US Biodefense, Inc. We are focused on encouraging the development, manufacture and commercialization of biologic products for the prevention and treatment of human infectious disease. Our current business strategy focuses on the potential commercialization of biologic products to counter potential bioterrorism threats. On February 15, 2005, we entered into a consulting agreement with an independent consultant to assist with the development of its NIH SBIR Grant proposal related to the creation of a Stem Cell Research Center of Excellence. The consultant will serve as a Scientific Advisor to the Company and will assist with grant writing editing and review of a letter of intent and final proposal for the Stem Cell Center of Excellence. The agreement has a term of one year, which may be extended upon agreement by both parties. As compensation for entering into the agreement, the consultant will be paid at the rate of $100 per hour. On February 23, 2005, we entered into an Option Agreement with UCL Biomedica Plc to license patent rights applications related to the development of artificial liver and therapeutic re-population in patients with liver disease in exchange for ₤13,245.53 . This option agreement gave us a non-exclusive license for European Patent Application No. 02743434.9 and U.S. patent application 10/483,190 entitled Liver cell progenitor and use for the treatment of liver disease and related foreign applications with UCL BioMedica Plc., a wholly owned subsidiary of University College London. Our goal was to evaluate the hepatic stem cell sorting and enrichment technology, which can be applied to gene therapy and liver re-population technology and will release more detailed information about the Hepatic Stem Cell technology and potential applications, including gene therapy and re-population in patients with liver disease. On February 28, 2005, we launched T2X.us, a High Tech Transfer Search Engine, which is developing a search engine identifying intellectual property modeling the functionality of general portal search engines like Google (NasdaqNM: GOOG - News ), Yahoo (NasdaqNM: YHOO - News ), and LookSmart (NasdaqNM: LOOK - News ). U.S. BioDefense staff currently uses the search engine to accelerate the identification of stem cell and biodefense intellectual property acquisition programs. Programmers are now updating the T2X search engine for more robustness in preparation for a commercial version launch. T2X is a search engine facilitating innovation exchange connecting VC's, small business, and public companies seeking technologies with universities, government agencies and scientists. T2X is an online Technology Transfer Exchange where commercial members can identify technology that is available for licensing or partnering from universities, research labs and scientists. On May 10, 2005, we entered into an agreement with the University of Texas MD Anderson Cancer Center for the priority option to review and license the patent pending technology entitled Use of Non-marrow Stem Cell for Cardiac Regeneration. We paid a fee of $30,000 for the non-exclusive right to review this patent. In the last 60 years, M. D. Anderson has built a reputation for excellence in cancer patient care, research, education and prevention. On June 20, 2005 we entered into a 24-month patent listing and technology transfer alliance agreement with Diamond I Inc. (OTC BB: DMOI.OB - News ), a developer of wireless handheld gaming products. As consideration, we received 5,000,000 shares of the common stock of Diamond I. Under the agreement, U.S. BioDefense will market the intellectual property on its technology transfer exchange web site www.T2X.us. We will focus on assisting Diamond I in generating new revenue channels from potential licensees in order to rapidly bring to market its patent pending biometric security technology. Sellers such as scientists, government agencies, corporations and Universities with technology they wish to out-license provide either an online listing or non-confidential descriptions of their technologies. Each day, buyers can search information online or be matched with confidential opportunities with interests and send complete information to all parties. The site is aggregated so users can freely access VA, SBA, EPA, FEMA, NTTC, and NASA's collection of technologies. On July 6, 2005 we entered into a six month option to license world patent application WO 03/054202 A1 and U.S. patient application 5,958,767 entitled Generation of Human Neural Crest Stem Cell Line and Its Utilization in Human Transplantation and related applications with the University of British Columbia. This technology was developed by Dr. Seung Kim in the Department of Neurology at UBC. In exchange we paid an option fee of $5,000 to UBC and will evaluate the neural crest stem cell line and its utilization in human transplantation, which can be used to treat brain and spinal cord repair, and will release more detailed information about the neural crest stem cell technology and potential applications, including gene therapy. On October 15, 2005, we entered into an agreement with Financialnewsusa.com, a related party, to provide consulting services to them in exchange for $40,000. The agreement has a term of six months and may be extended upon agreement by both parties. Either party may cancel the agreement with five days written notice in the event of a material violation of the agreement. Either party may cancel the agreement for any reason upon 30 days written notice. We have been paid $20,000 upon execution of the agreement, with the balance of the contract due in January of 2006. We cannot guarantee that we will be able to attract future customers and continue to generate sales. Business of Issuer Principal Products and Principal Markets We plan to evaluate the economic potential of new biological technologies as we discover them. We are not in the business of researching and developing such technologies ourselves. US Biodefense plans to license intellectual property from researchers or organizations to evaluate its commercial feasibility. We plan to develop relationships with universities and private entities to utilize research facilities and manpower to appraise the marketability of the technologies. In the event a technology is found to have viable commercial applications, we will seek third-parties to manufacture items for sale to government and corporate customers. We will rely on marketing, distribution and co-promotion agreements for the dissemination of the items produced. Our current focus is on evaluating potential commercial applications for cellular and viral inactivation in accordance with the commercial evaluation license agreement we entered into with the United States Public Health Service. The license pertains to a method of rendering viruses, parasites and tumor cells inactive. Once inactivated, these agents can be used as vaccines against diseases caused by their harmful counterparts without the threat of infection. Vaccination against pathogens has been one of the major accomplishments of medicine in terms of increasing quality and length of life. While effective vaccines have been developed for a large number of diseases, development of safe and effective vaccines for other diseases remain problematic. The use of inactivated microbial agents, which are essentially microbes that are no longer living organisms, as a vaccine, although generally safe, will not always be effective if the characteristics that would provide immunity from the agents are altered. In most cases, the preferential degradation of certain properties of the inactivated microorganism might produce a weak or poorly targeted immune response that permits a less than ideal response when the host is later challenged with the live microorganism. On the other hand, while the exposure to live attenuated microbial agents as vaccines will often provide improved immunity, use of such live agents increases the risk that the vaccine itself will be infectious. Thus, there is generally a trade-off between improved effectiveness and a greater degree of safety when selecting between the viral inactivation and viral attenuation techniques in the preparation of vaccines. Distribution Methods of Our Products Our marketing activities will be focused on key vertical markets and will be primarily conducted by our management and any independent contractors we have employ. Our marketing approach will begin with the development of information concerning the requirements of our potential customers for the types of technical services that we provide. This information is gathered in the course of contract performance, reviewing requests for competitive bids, formal briefings, participation in professional organizations and published literature. This information is then evaluated in order to devise and implement the best means of taking advantage of available business opportunities, including the preparation of proposals responsive to the stated and perceived needs of customers. Our products may be marketed with the assistance of independent sales representatives. We have not yet implemented any marketing activities and have not determined when we may begin to do so. Competitive Business Conditions and the Issuers Competitive Position Our business is highly competitive. We have a large number of competitors, all of which have been established longer and have substantially greater financial resources and larger technical staffs. We also compete with specialized entities that are able to concentrate their resources on particular areas. We may also compete with the U.S. Government's own in-house capabilities and federal non-profit contract research centers. We compete on the basis of technical expertise, management and marketing abilities and price. Our continued success is dependent upon our ability to hire and retain highly qualified scientists, engineers, technicians, management and professional personnel who will provide superior service and performance on a cost-effective basis. Patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts, including duration On February 23, 2005, we entered into a 90 day Option Agreement with UCL Biomedica Plc to license patent rights applications related to the development of artificial liver and therapeutic re-population in patients with liver disease in exchange for ₤13,245.53 . This option agreement gave us a non-exclusive license for European Patent Application No. 02743434.9 and U.S. patent application 10/483,190 entitled Liver cell progenitor and use for the treatment of liver disease and related foreign applications with UCL BioMedica Plc., a wholly owned subsidiary of University College London. On May 10, 2005, we entered into an agreement with the University of Texas MD Anderson Cancer Center for the priority option to review and license the patent pending technology entitled Use of Non-marrow Stem Cell for Cardiac Regeneration. We paid a fee of $30,000 for the non-exclusive right to review this patent. In the last 60 years, M. D. Anderson has built a reputation for excellence in cancer patient care, research, education and prevention. On July 6, 2005 we entered into a six month option to license world patent application WO 03/054202 A1 and U.S. patient application 5,958,767 entitled Generation of Human Neural Crest Stem Cell Line and Its Utilization in Human Transplantation and related applications with the University of British Columbia. This technology was developed by Dr. Seung Kim in the Department of Neurology at UBC. In exchange we paid an option fee of $5,000 to UBC and will evaluate the neural crest stem cell line and its utilization in human transplantation, which can be used to treat brain and spinal cord repair, and will release more detailed information about the neural crest stem cell technology and potential applications, including gene therapy. Need for Government Approval As part of our strategy, we will be dependent upon contracts from U.S. government agencies. All U.S. government contracts and subcontracts may be modified, curtailed or terminated at the convenience of the government if program requirements or budgetary constraints change. If a contract is terminated for convenience, we will be generally reimbursed for our allowable costs, as determined by the government through the date of termination and will be paid a proportionate amount of the stipulated profit or fee attributable to the work actually performed. Contract and program modifications, curtailments or terminations may have a material adverse effect on our operations. In addition, the U.S. government may terminate a contract for default. A termination could have a significant adverse impact on our business and reputation. If a contract is terminated for default, we may be unable to recover amounts billed or billable under the contract and may be liable for other costs and damages. Effect of existing or probable government regulations The terrorist attacks of September through November 2001 in the United States changed political and budgetary attitudes towards bioterrorism threats. We believe that the U.S. government has recognized that it must provide incentives for private industry to develop and manufacture biodefense products. On October 1, 2003, Congress passed the Department of Homeland Security Appropriations Act, 2004 which includes $5.6 billion over a 10-year period for the purchase of medical countermeasures against bioterrorist attacks. The HSAA allows up to $885 million of this to be spent in fiscal year 2004 and a maximum of $3.4 billion through fiscal year 2008. These purchases are expected to commence in the governments 2004 fiscal year, which began on October 1, 2003. In January 2003, President Bush announced Project BioShield with the intention of accelerating the availability of effective countermeasures against bioterrorism. If passed, Project BioShield would increase the NIHs authorities and flexibility to facilitate the development of new products for biodefense, establish a U.S. Food and Drug Administration (FDA) emergency use authorization and provide an efficient mechanism for biodefense vaccine purchase. In July 2003, the U.S. House of Representatives passed the Project BioShield legislation by a vote of 421-to-2. The legislation is pending approval in the U.S. Senate. The technology we are evaluating, if deemed commercially viable, will be subject to federal regulation in the United States, principally by the FDA under the Federal Food, Drug, and Cosmetic Act, and by state and local governments, as well as regulatory and other authorities in foreign governments. Such regulations govern or influence, among other things, the testing, manufacture, safety and efficacy requirements, labeling, storage, record keeping, licensing, advertising, promotion, distribution and export of products, manufacturing and the manufacturing process. In many foreign countries, such regulations also govern coverage and the prices charged for products under their respective national social security systems. The potential resultant products we seek to bring to market will be considered biological drug products. Biologics are subject to rigorous regulation by the FDA in the United States and similar regulatory bodies in other countries. This process is lengthy and we will not be able generate revenues in the event any potential biologic application is denied. Amount spent during each of the last two fiscal years on research and development We do not conduct research and development activities in-house. We contract with third-party laboratories and research facilities to conduct a significantly all of our research and development activities. As a result, we have incurred a total of $98,796 in research and development related expenses over the past two fiscal years. Employees We do not have any employees. Instead, we presently rely on the efforts of our President, David Chin, who devotes an average of 10 hours per week to our operations. We believe that our operations are currently on a small scale that is manageable by a one individual. While we believe that the addition of employees is not required over the next 12 months, we may contract independent contracts to assist in the implementation and/or marketing of our business. These representatives are not intended to be employees of our company. Reports to Security Holders Annual Reports We intend to furnish our shareholders with audited annual financial reports certified by our independent registered public accountants, and may, in our discretion, furnish unaudited quarterly financial reports. Periodic Reports with the SEC We are a reporting issuer with the Securities and Exchange Commission. We file annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, current reports on Form 8-K and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended as required to maintain the fully reporting status. Availability of Filings You may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20002. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Our SEC filings will be available on the SEC Internet site, located at http://www.sec.gov. Risk Factors We may not be able to attain profitability without additional funding, which may be unavailable. We have limited capital resources. To date, we have funded our operations from the sale of equity securities and have generated limited cash from operations. Unless we begin to generate sufficient recurring revenues to finance operations as a going concern, we may experience liquidity and solvency problems. Such liquidity and solvency problems may force us to go out of business if additional financing is not available. No alternative sources of funds are available to us in the event we are unable to locate adequate capital. Our independent registered public accountants have qualified their report to express substantial doubt about our companys ability to continue as a going concern. As of the date of this annual report, we have an accumulated deficit in the amount of $3,785,355. Taking this fact into account, our independent registered public accountants have expressed substantial doubt about our ability to continue as a going concern in their report to the financial statements included in this annual report. If our business fails, you may face a complete loss of your investment. We do not have any facilities appropriate for clinical testing, we lack significant manufacturing experience and we have very limited sales and marketing personnel. We are currently dependent upon our acquiring licenses or others for several of these functions and will likely remain dependent upon others for these functions. We do not have a manufacturing facility that can be used for production of our products. In addition, at this time, we have very limited sales and marketing personnel. We are currently dependent upon our licensees or others for several of these functions and in the course of our development program, we will likely be required to enter into additional arrangements with other companies or universities or clinical investigators for our animal testing, human clinical testing, manufacturing, and sales and marketing activities. If our licensees breach their obligations under our license agreements to perform these functions or we are otherwise unable to retain third parties for these purposes on acceptable terms, we may be unable to successfully develop, manufacture and market our proposed products. In addition, any failures by third parties to adequately perform their responsibilities may delay the submission of our proposed products for regulatory approval, impair our ability to deliver our products on a timely basis or otherwise impair our competitive position. Our dependence on third parties for the development, manufacture, sale and marketing of our products also may adversely affect our profit margins. We intend to continue to license our vaccine candidates from third parties and there is no guarantee that any candidate will be economically viable. We currently license for commercial evaluation a viral and cellular inactivation technology and intend to continue to license further biotechnology from third-parties. We do not conduct our own research and development activities. The technology we license and any future technology we may license are unproven and may be unsuitable for commercial use. In the event we are unable to commercialize any licensed technology, we will be unable to generate revenues. Furthermore, there is no guarantee that, if the licensed technology is deemed commercially viable, we will be able to obtain sales and marketing agreements, in which case we will be unable to generate revenues. Product development efforts may not yield marketable products due to results of studies or trials, failure to achieve regulatory approvals or market acceptance, proprietary rights of others or manufacturing issues. Our success depends on our ability to identify commercial applications, successfully develop and obtain regulatory approval to market new biopharmaceutical products. We expect that a significant portion of the technology that we will evaluate will involve new and unproven technologies. Our potential products may appear to be promising at various stages of development yet fail to reach the market for a number of reasons, including the: 1. lack of adequate quality or sufficient prevention benefit, or unacceptable safety during pre-clinical studies or clinical trials; 2. failure to receive necessary regulatory approvals; 3. existence of proprietary rights of third parties; or 4. inability to develop manufacturing methods that are efficient, cost-effective and capable of meeting stringent regulatory standards. We will be significantly dependent upon contracts with the U.S. government. If we are unable to obtain contracts to supply the U.S. government, we may not be able to continue our business. The process of obtaining U.S. government contracts is lengthy and uncertain and we must compete for each contract. Moreover, the award of one government contract does not necessarily secure the award of future contracts covering the same vaccine. We cannot be certain that we will be awarded any future contracts with the U.S. government. We currently have no products to sell. However, upon commencement of our operations, of which we cannot assure you, if we are unable to obtain contract awards to supply our products to the U.S. government, our business will be harmed and it is unlikely that we will be able to ultimately commercialize any particular vaccine. If we are unable to commercialize vaccine candidates, we will be unable to generate revenues. The determination of when and whether a product is ready for large scale purchase and potential use will be made by the government through consultation with a number of governmental agencies, including the Food and Drug Administration, the National Institute of Health, the Centers for Disease Control and the Department of Homeland Security. President Bush has proposed, and Congress is considering, measures to accelerate the development of biodefense products through NIH funding, the review process by the FDA and the final government procurement contracting authority. While this may help speed the approval of any prospective future vaccine candidates, it may also encourage competitors to develop their own vaccine candidates. If competitive vaccine candidates gain approval, we could face severe competition, which could harm our business. Vaccine development is a long, expensive and uncertain process, and delay or failure can occur at any stage of clinical trials. To develop vaccine candidates, we or our agents must provide the FDA and foreign regulatory authorities with clinical data that demonstrate adequate safety and immune response. Statistically significant effectiveness of our biodefense product candidates cannot initially be demonstrated in humans, but instead must be demonstrated, in part, by utilizing animal models before they can be approved for commercial sale. Vaccine development to show adequate evidence of effectiveness in animal models and safety and immune response in humans is a long, expensive and uncertain process, and delay or failure can occur at any stage of our animal studies or clinical trials. Any delay or significant adverse clinical events arising during any of our clinical trials could force us to abandon a vaccine candidate altogether or to conduct additional clinical trials in order to obtain approval from the FDA or foreign regulatory bodies.
